Exhibit 10.1
EXECUTION VERSION
EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT (the “Agreement”), made this 25th day of July,
2011, between Majesco Entertainment Company (the “Company”) and Michael Vesey
(“Executive”).
     1. Term of Employment. The Company hereby agrees to employ Executive, and
Executive agrees to work for the Company, on an at-will basis upon the terms set
forth in this Agreement, for the period commencing March 2, 2011 (the
“Commencement Date”) and ending as provided in this Agreement in accordance with
the provisions of Section 4 (such period of employment is the “Agreement Term”).
     2. Title; Capacity. The Company will employ Executive, and Executive agrees
to work for the Company, as its Chief Financial Officer (“CFO”) to perform the
duties and responsibilities inherent in such position and such other duties and
responsibilities as the Company’s Chief Executive Officer (“CEO”) or Board of
Directors (the “Board”) shall from time to time reasonably assign to him. The
Executive will report directly to the CEO and Board of Directors.
     3. Compensation and Benefits.
          (a) Salary. The Company shall pay Executive an annual base salary of
$250,000, (the “Base Salary”), which shall be payable in accordance with the
Company’s customary payroll practices. The Base Salary thereafter shall be
subject to annual review and increase as determined by the Company in its
discretion each year. However, Executive’s Base Salary shall not be reduced
during the term of this Agreement. Subject to the foregoing, any decrease in
Salary will be considered grounds for a termination by Executive with good
reason as outlined in paragraph 4(e)(ii).
          (b) Bonus. During each year of the Agreement Term, Executive shall be
eligible to receive a cash bonus (the “Bonus”) based on a percentage of
Executive’s Base Salary, less applicable payroll withholdings, which Bonus shall
be at the Company’s discretion but shall be no less than bonuses paid to other
top-level executive employees. The amount of the annual Bonus shall be
determined in the sole discretion of the Company and be based on such factors as
the Company establishes. The Bonus shall be payable at such times as bonuses are
paid to other executives of the Company, but not later than ninety (90) days
after the end of each fiscal year of the Company.
          (c) In addition Executive shall be entitled to participate in any long
term incentive compensation programs offered to Company executives. It is
expected that such grants will (i) be at a level commensurate with the grants
made to other top-level executive employees, and (ii) be in the form of
restricted stock and/or stock options.

 



--------------------------------------------------------------------------------



 



          (d) Long-Term Incentives. On the Commencement Date, the Company shall
award Executive 100,000 shares of restricted stock (the “Restricted Stock”)
which restrictions shall lapse as to 33,333 share increments on the first
anniversary of the Commencement Date and the two anniversaries thereafter,
provided Executive continues to be employed by the Company on such dates. The
Executive will also be awarded options to purchase 100,000 shares of stock
vesting over 3 years from the Commencement Date (such options and the Restricted
Stock are collectively referred to herein as the “Initial Grants”). All stock
and options shall be governed by the Company’s applicable stock plans in effect
on the date of grant. The grants were made in addition to the Executive’s
participation in the 2011 long term incentive program (LTIP).
          (e) Fringe Benefits. Executive shall be entitled to participate in all
benefit programs that the Company establishes and makes available to its senior
executives. Executive shall also be entitled to take fully paid vacation in
accordance with Company policy, which shall be no less than 4 weeks per calendar
year.
          (f) Reimbursement of Expenses. The Company shall reimburse Executive
for such reasonable and necessary business expenses incurred by Executive while
Executive is employed by the Company. Executive must submit any request for
reimbursement no later than ninety (90) days following the date that such
business expense is incurred in accordance with the Company’s reimbursement
policy regarding same and business expenses must be substantiated by appropriate
receipts and documentation.
     4. Termination of Employment Period. Executive’s employment shall terminate
upon the earlier to occur of any of the following:
          (a) Termination for Cause. At the election of the Company, for Cause.
For the purposes of this Section 4(a), “Cause” for termination shall be deemed
to exist upon the occurrence of any of the following:
               (i) a good faith finding by the Company that Executive has
engaged in dishonesty, gross negligence or misconduct that is injurious to the
Company which, if curable, has not been cured by Executive within 10 days after
he shall have received written notice from the Company stating with reasonable
specificity the nature of such conduct;
               (ii) Executive’s conviction or entry of nolo contendere (or
international equivalent) to any felony or crime involving moral turpitude,
fraud or embezzlement of Company property;
               (iii) Executive’s material breach of this Agreement, which, if
curable, has not been cured by Executive within ten (10) calendar days after
Executive shall have received written notice from the Company stating with
reasonable specificity the nature of such breach; or
               (iv) Executive’s material breach of any of the terms of the
covenants set forth in Section 6 below, which, if curable, has not been cured by
Executive within ten (10)

2



--------------------------------------------------------------------------------



 



calendar days after Executive shall have received written notice from the
Company stating with reasonable specificity the nature of such breach.
          (b) Termination by the Company Without Cause. At the election of the
Company, without Cause, at any time, upon thirty (30) days written notice to
Executive.
          (c) Death or Disability. The Agreement shall terminate upon
Executive’s death or disability. As used in this Agreement, the determination of
“disability” shall occur when Executive, due to a physical or mental disability,
for a period of 90 consecutive days, or 180 days in the aggregate whether or not
consecutive, during any 360-day period, is unable to perform the services
contemplated under this Agreement. A determination of disability shall be made
by a physician satisfactory to both Executive and the Company, provided that if
Executive and the Company do not agree on a physician, Executive and the Company
shall each select a physician and these two together shall select a third
physician, whose determination as to disability shall be binding on all parties.
Nothing in this Section 4(c) shall be construed to waive Executive’s rights, if
any, under existing law, including, without limitation, the Family and Medical
Leave Act of 1993, 29 U.S.C. §2601 et seq. and the Americans with Disabilities
Act, 42 U.S.C. §12101 et seq. Notwithstanding the foregoing, if and only to the
extent that Executive’s disability is a trigger for the payment of deferred
compensation, as defined in Section 409A of Internal Revenue Code of 1986, as
amended (the “Code”), “disability” shall have the meaning set forth in
Section 409A(a)(2)(C) of the Code.
          (d) Voluntary Termination by Executive. At the election of Executive,
upon not less than thirty (30) days’ prior written notice by Executive to the
Company.
          (e) Voluntary Termination by Executive for Good Reason. At the
election of Executive, for Good Reason (as defined herein), at any time upon
thirty (30) days’ prior written notice by Executive to the Company. As used in
this Agreement, “Good Reason” means if the Company, without Executive’s written
consent, fails to cure any one or more of the events or circumstances listed
below within twenty (20) calendar days after receiving written notice from
Executive:
               (i) the assignment to Executive of duties materially inconsistent
with those of a Chief Financial Officer or a material diminution in title or
authority;
               (ii) any failure by the Company to pay Executive the compensation
and benefits to which Executive is entitled in any material way, including any
reduction in compensation including Base Salary (except as provided in this
Agreement), or payments and benefits to which Executive is entitled under this
Agreement;
               (iii) any material breach by the Company of the material terms of
this Agreement; or
               (iv) the requirement that Executive relocate to an office
location more than fifty (50) miles outside of the current Company location in
Edison, New Jersey.

3



--------------------------------------------------------------------------------



 



     5. Effect of Termination.
          (a) Termination for Cause, at the Election of Executive, or for Death
or Disability. In the event that Executive’s employment is terminated for Cause
pursuant to Section 4(a), for death or disability pursuant to Section 4(c), or
at the election of Executive pursuant to Section 4(d), the Company shall have no
further obligations under this Agreement other than to pay to Executive for
accrued but untaken vacation days through the last day of Executive’s actual
employment by the Company (“Accrued Obligations”).
          (b) Termination by the Company Without Cause or for Good Reason. In
the event that the Company terminates Executive’s employment without Cause
pursuant to Section 4(b), or Executive terminates Executive’s employment for
Good Reason, pursuant to Section 4(e), the Company shall pay Executive the
Accrued Obligations in a single lump sum on the next regularly scheduled payroll
date and, upon Executive’s execution and delivery of a general release of claims
in a form acceptable to the Company (and if Executive does not revoke same),
which release shall be executed and delivered no later than fifty-three
(53) days after Executive’s actual termination from the Company, the Company
shall make the following payments and provide the following benefits to
Executive:
               (i) The Company shall continue to pay to Executive his annual
Base Salary then in effect for a period of twelve (12) months after the
effective date of termination on a regular payroll basis (the “Severance
Payment”).
               (ii) [Left Blank Intentionally]
               (iii) The Company shall pay Executive his Bonus, to the extent
the Company determines he is eligible for the Bonus, in accordance with the
terms of 3(b) above, which Bonus shall be prorated based upon the date of
Executive’s termination during the Company’s fiscal year (the “Prorated Bonus”).
To the extent the Prorated Bonus shall be awarded and paid in the event of a
termination without Cause or a resignation for Good Reason, such Prorated Bonus
shall be paid at the same time as bonuses are paid to other Company executives,
except that the Prorated Bonus shall be paid no later than January 31 following
the close of the Company’s fiscal year.
               (iv) The Initial Grants, to the extent unvested as of the
termination date, shall immediately vest and become exercisable.
               Except with respect to Accrued Obligations, nothing shall be
payable under this provision unless Executive executes a release in favor of the
Company relating to all claims arising out of the employment relationship and/or
termination thereof that is satisfactory to the Company. To the extent required
by Section 409A of the Code, the first installment of such Base Salary in the
amount of six (6) months’ Base Salary shall be payable on the first business day
following the six-month anniversary of the effective date of termination, and
the remainder shall be payable in accordance with the Company’s regular payroll
procedures thereafter. If Section 409A of the Code is not applicable at the time
of such termination, such Base Salary continuation shall commence immediately
after the effective date of the release.

4



--------------------------------------------------------------------------------



 



          (c) Termination in Event of Change of Control. In the event that
Executive’s employment is terminated without Cause, or due to Executive’s
resignation for Good Reason, and such event occurs within twelve (12) months
following a Change of Control as such term is defined below, then:
               (i) Executive shall be entitled to receive the Severance Payment
in a single lump sum in lieu of the payroll basis described in Section 5(b)(i)
above, which payment shall be made on the eighth day following Executive’s
execution of a release in favor of the Company (which release shall be executed
and delivered no later than fifty-three (53) days after the effective date of
termination).
               (ii) Executive shall also be entitled to a lump sum payment of
his accrued but untaken vacation.
               (iii) Executive shall be entitled to receive a Prorated Bonus, ,
which Prorated Bonus shall also be paid in a lump sum immediately upon the
effective date of the release.
               (iv) Any restricted stock and stock options held by Executive, to
the extent unvested as of the termination date, shall immediately vest and
become exercisable.
          (d) “Change of Control” means the occurrence of any of the following
events:
               (i) Any consolidation or merger of the Company with or into any
other corporation or entity or person, or any other corporate reorganization, in
which the stockholders of the Company immediately prior to such consolidation,
merger or reorganization, own less than 50% of the voting power of the surviving
entity immediately after such consolidation, merger or reorganization;
               (ii) Any transaction or series of related transactions to which
the Company is a party in which in excess of fifty percent (50%) of the
Company’s voting power is transferred; provided that a Change of Control shall
not include (1) any consolidation or merger effected exclusively to change the
domicile of the Company, or (2) any transaction or series of transactions
principally for bona fide equity financing purposes in which cash is received by
the Company or indebtedness of the Company is cancelled or converted or a
combination thereof; or
               (iii) A sale, lease or other disposition of all or substantially
all of the assets of the Company.
          (e) Separation from Service. Notwithstanding anything set forth in
Sections 4 and 5 of this Agreement, a termination of employment shall be deemed
not to have occurred until such time as Executive incurs a “separation from
service” with the Company in accordance with Section 409a(a)(2)(A)(v) of the
Code and the applicable provisions of Treasury Regulation Section 1.409A-3.

5



--------------------------------------------------------------------------------



 



     6. Non-disclosure and Non-competition.
          (a) Proprietary Information.
               (i) Executive agrees that all information and know-how, whether
or not in writing, of a private, secret or confidential nature concerning the
Company’s business or financial affairs (collectively, “Proprietary
Information”) is and shall be the exclusive property of the Company. By way of
illustration, but not limitation, Proprietary Information may include
inventions, products, processes, methods, techniques, formulas, designs,
drawings, slogans, tests, logos, ideas, practices, projects, developments,
plans, research data, financial data, personnel data, computer programs and
codes, and customer and supplier lists. Executive will not disclose any
Proprietary Information to others outside the Company except in the performance
of Executive’s duties or use the same for any unauthorized purposes without
written approval by an officer of the Company, either during or after
Executive’s employment, unless and until such Proprietary Information has become
public knowledge or generally known within the industry without the fault of
Executive, or unless otherwise required by law.
               (ii) Executive agrees that all files, letters, memoranda,
reports, records, data, sketches, drawings, laboratory notebooks, program
listings, or other written, photographic, electronic or other material
containing Proprietary Information, whether created by Executive or others,
which shall come into Executive’s custody or possession, shall be and are the
exclusive property of the Company to be used by Executive only in the
performance of Executive’s duties for the Company.
               (iii) Executive agrees that Executive’s obligation not to
disclose or use information, know-how, records and tangible property of the
types set forth in Sections 6(a)(i) and 6(a)(ii) above, also extends to such
types of information, know-how, records and tangible property of subsidiaries
and joint ventures of the Company, customers of the Company or suppliers to the
Company or other third parties who may have disclosed or entrusted the same to
the Company or to Executive in the course of the Company’s business.
          (b) Inventions.
               (i) Disclosure. Executive shall disclose promptly to an officer
or to attorneys of the Company in writing any idea, invention, work of
authorship, whether patentable or unpatentable, copyrightable or
uncopyrightable, including, but not limited to, any computer program, software,
command structure, code, documentation, compound, genetic or biological
material, formula, manual, device, improvement, method, process, discovery,
concept, algorithm, development, secret process, machine or contribution (any of
the foregoing items hereinafter referred to as an “Invention”) Executive may
conceive, make, develop or work on, in whole or in part, solely or jointly with
others. The disclosure required by this Section applies (a) during the period of
Executive’s employment with the Company; (b) with respect to all Inventions
whether or not they are conceived, made, developed or worked on by Executive
during Executive’s regular hours of employment with the Company; (c) whether or
not the Invention was made at the suggestion of the Company; (d) whether or not
the Invention was reduced to drawings,

6



--------------------------------------------------------------------------------



 



written description, documentation, models or other tangible form; and
(e) whether or not the Invention is related to the general line of business
engaged in by the Company.
               (ii) Assignment of Inventions to Company; Exemption of Certain
Inventions. Executive hereby assigns to the Company, without royalty or any
other further consideration, Executive’s entire right, title and interest in and
to all Inventions which Executive conceives, makes, develops or works on during
employment, except those Inventions that Executive develops entirely on
Executive’s own time after the date of this Agreement without using the
Company’s equipment, supplies, facilities or trade secret information unless
those Inventions either (a) relate at the time of conception or reduction to
practice of the Invention to the Company’s business, or actual or demonstrably
anticipated research or development of the Company; or (b) result from any work
performed by Executive for the Company.
               (iii) Records. Executive will make and maintain adequate and
current written records of all Inventions. These records shall be and remain the
property of the Company.
               (iv) Patents. Subject to Section 6(d), Executive will assist the
Company in obtaining, maintaining and enforcing patents and other proprietary
rights in connection with any Invention covered by Section 6(a). Executive
further agrees that Executive’s obligations under this Section 6(b)(iv) shall
continue beyond the termination of Executive’s employment with the Company, but
if Executive is called upon to render such assistance after the termination of
such employment, Executive shall be entitled to a fair and reasonable rate of
compensation for such assistance. Executive shall, in addition, be entitled to
reimbursement of any expenses incurred at the request of the Company relating to
such assistance.
               (v) Prior Contracts and Inventions; Information Belonging to
Third Parties. Executive represents that there are no contracts to assign
Inventions between any other person or entity and Executive. Executive further
represents that (a) Executive is not obligated under any consulting, employment
or other agreement which would affect the Company’s rights or my duties under
this Agreement, (b) there is no action, investigation, or proceeding pending or
threatened, or any basis therefor known to Executive involving Executive’s prior
employment or any consultancy or the use of any information or techniques
alleged to be proprietary to any former employer, and (c) the performance of
Executive’s duties as an Executive of the Company will not breach, or constitute
a default under any agreement to which Executive is bound, including, without
limitation, any agreement limiting the use or disclosure of proprietary
information acquired in confidence prior to engagement by the Company. Executive
will not, in connection with Executive’s employment by the Company, use or
disclose to the Company any confidential, trade secret or other proprietary
information of any previous employer or other person to which Executive is not
lawfully entitled.
          (c) Non-competition and Non-solicitation.
               (i) As Executive: During Executive’s employment and for a period
of one (1) year after the termination of Executive’s employment with the Company
for any reason,

7



--------------------------------------------------------------------------------



 



Executive will not, absent the Company’s prior written approval, directly or
indirectly, individually or on behalf of any other person or entity, whether as
principal, agent, stockholder (other than as the holder of not more than 1% of
the combined voting power of the outstanding stock of a public company), officer
or director of any corporation or other business entity, or as a trustee,
fiduciary or in any other similar representative capacity, engage in the
business of the Company. Such period is hereafter referred to as the “Executive
Non-Compete Period”.
               (ii) During Executive’s employment with the Company and until the
conclusion of the Executive Non-Compete Period, Executive will not, directly or
indirectly, recruit, solicit or induce, or attempt to recruit, solicit or induce
any employee or employees of the Company to terminate their employment with, or
otherwise cease their relationship with, the Company.
               (iii) During Executive’s employment with the Company and until
the conclusion of the Executive Non-Compete Period, Executive will not, directly
or indirectly, solicit, divert or take away, or attempt to solicit, divert or
take away, the business or patronage of any of the clients, customers or
accounts, or prospective clients, customers or accounts, of the Company.
          (d) If any restriction set forth in this Section 6 is found by any
court of competent jurisdiction to be unenforceable because it extends for too
long a period of time or over too great a range of activities, it shall be
interpreted to extend only over the maximum period of time or range of
activities as to which it may be enforceable.
          (e) The restrictions contained in this Section 6 are necessary for the
protection of the business and goodwill of the Company and are in exchange for
payments made to Executive and are considered by Executive to be reasonable for
such purpose. Executive agrees that any breach of this Section will cause the
Company substantial and irrevocable damage and therefore, in the event of any
such breach, in addition to such other remedies which may be available, the
Company shall have the right to seek specific performance and injunctive relief.
The Company shall be entitled to recover its reasonable attorneys’ fees in the
event it prevails in such an action.
     7. Other Agreements. Executive represents that Executive’s performance of
all the terms of this Agreement as an Executive of the Company does not and will
not breach any (i) other agreement to keep in confidence proprietary
information, knowledge or data acquired by Executive in confidence or in trust
prior to Executive’s employment with the Company or (ii) other agreement to
refrain from competing, directly or indirectly, with the business of any
previous employer or any other party.
     8. Notices. All notices required or permitted under this Agreement shall be
in writing and shall be deemed effective upon (a) a personal delivery or (b) by
registered or certified mail, postage prepaid.
     9. Entire Agreement. This Agreement, together with any equity agreements
executed by Executive and the Company, embody the entire agreement and
understanding

8



--------------------------------------------------------------------------------



 



between the parties hereto with respect to the subject matter hereof and
supersedes all prior oral or written agreements and understandings relating to
the subject matter hereof.
     10. Amendment. This Agreement may be amended or modified only by a written
instrument executed by both the Company and Executive.
     11. Governing Law and Jury Waiver. This Agreement shall be construed,
interpreted and enforced in accordance with the laws of the State of New Jersey
without regard to principles of conflicts of laws thereunder. The parties agree
to irrevocably waive any right to trial by jury in such an action.
     12. Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of both parties and their respective successors and assigns,
including any corporation into which the Company may be merged or which may
succeed to its assets or business, provided, however, that the obligations of
Executive are personal and shall not be assigned by him.
     13. Taxes. All payments required to be made by the Company to Executive
under this Agreement shall be subject to the withholding of such amounts for
taxes and other payroll deductions as the Company may reasonably determine it
should withhold pursuant to any applicable law or regulation. To the extent
applicable, it is intended that the provisions of this Agreement comply with
Code Section 409A or be exempt therefrom, and this Agreement shall be
administered, and all provisions of this Agreement shall be construed, in a
manner consistent with the requirements for avoiding taxes or penalties under
Code Section 409A. In the event that any severance payments or benefits
hereunder are determined by the Company to be in the nature of nonqualified
deferred compensation payments, Executive and the Company hereby agree to use
reasonable efforts to take such actions as may be mutually agreed to ensure that
such payments or benefits, to the extent possible, comply with the applicable
provisions of Section 409A of the Code and the official guidance issued
thereunder. Notwithstanding the foregoing, the Company does not guarantee the
tax treatment or tax consequences associated with any payment or benefit arising
under this Agreement.
     14. Miscellaneous.
          (a) No Waiver. No delay or omission by the Company in exercising any
right under this Agreement shall operate as a waiver of that or any other right.
A waiver or consent given by the Company on any one occasion shall be effective
only in that instance and shall not be construed as a bar or waiver of any right
on any other occasion.
          (b) Captions. The captions of the sections of this Agreement are for
convenience of reference only and in no way define, limit or affect the scope or
substance of any section of this Agreement.
          (c) Severability. In case any provision of this Agreement shall be
invalid, illegal or otherwise unenforceable, the validity, legality and
enforceability of the remaining provisions shall in no way be affected or
impaired thereby.

9



--------------------------------------------------------------------------------



 



          (d) Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which, taken
together, shall constitute one and the same instrument.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year set forth above.

            /s/ Michael Vesey     Michael Vesey        MAJESCO ENTERTAINMENT
COMPANY
      By:   /s/ Jesse Sutton      Its:     Chief Executive Officer            

10